Mr. Justice Thacheb.
delivered the opinion of the court.
Writ of error to Adams county circuit court.
This is. a suit upon a promissory note for $468 10, payable “ in the currency of the state of Mississippi.” Defendant filed the plea of non assumpsit and two special pleas. Plaintiff joined issue in the plea of non assumpsit, and filed a demurrer to the special pleas, which was confessed by defendant, who also withdrew his pleas, and proffered judgment of respondeat ouster. Defendant then filed a plea of tender, “in the notes of the Mississippi Railroad Company,” to which the plaintiff filed his special demurrer.
Properly speaking, the term “ currency of the state of Mississippi,” can only mean that which has been declared to be a legal tender, because currency implies lawful money. Wheaton et al. v. Morris et al. 1 Dall. 133. In a suit for lawful money, paper money, unless shown to be a legal tender, will not be permitted to be brought into court. It does not appear that the notes of the Mississippi Railroad Company are a legal tender, or that, on the *367face of the note, the contract refers to such money. Shelby v. Boyd et al. 3 Yeates, 321.
The judgment of the court below is therefore- reversed, the demurrer to the plea sustained, and judgment directed to be entered up against the defendant for the amount of the note, its interest, &c.